Case 1:20-cv-00475-AT Document 41 Filed 0O86920Q—Pageta:

USDC SDNY
David Abrams, Attorney at Lz

305 Broad Suite 601, New York, NY DOCUMENT
roadway Suite 601, New York,
P.O. Box 3353, Church Street Station, New Yo1 ELECTRONICALLY FILED

Tel. 212-897-5821 Fax 212-897-581, | DOC #:
DATE FILED: 8/19/2020

  

August 18, 2020

To: | Hon. Analisa Torres (by ECF)
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Palejav. KP NY Operations LLC, Case No. 20cv475 (AT)

Dear Judge Torres:

I represent the Plaintiff in the above-referenced action. Pursuant to Your Honor's
individual practices, I am respectfully requesting Court assistance with respect to a
discovery dispute which has emerged. It is Plaintiff's position the Defendant has failed to
(1) produce initial disclosures; (2) failed to respond to document requests and
interrogatories; and (3) failed to disclose information pursuant to Local Rule 26.1. As to
items (1) and (2), Defendant's counsel has requested an extension of time on the ground
that he recently tested positive for the Coronavirus and is required to stay home for 14
days. With respect to item (3), Defendant disputes the applicability of Local Rule 26.1 to
this matter.

After oral discussions and an exchange of emails, the parties have agreed to
resolve this dispute as follows: The Court will enter an order directing Defendant to
serve initial disclosures; responses to document requests; and responses to interrogatories
on or before September 15, 2020. The parties will submit a joint letter regarding the
dispute over Local Rule 26.1 on or before September 7, 2020. Defendant's counsel will
have the right to seek additional time should he develop serious symptoms or for other
good cause.

Accordingly, I respectfully request that the Court enter an Order as set forth
above.

GRANTED. Defendant shall serve initial
disclosures, responses to document requests,

and responses to interrogatories by
September 15, 2020.

SO ORDERED. Z

ANALISA TORRES

Dated: August 19, 2020 United States District Judge

New York, New York
